            Case 6:21-cv-06071-RTD Document 1                                  Filed 04/30/21 Page 1 of 8 PageID #: 1

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




                                       UNITED STATES DISTRICT COURT                                                                  FILED
                                                                                                                               US DISTRICT COURT
                                                                         for the                                               WESTERN DISTRICT
                                                           Western District of Arkansas                                          OF ARKANSAS
                                                                                                                                   Apr 30, 2021
                                                                  Garland Division
                                                                                                                             OFFICE OF THE CLERK

                                                                                   Case No.       6:21cv6071
                                                                           )
                                                                           )                      (to be filled in by the Clerk’s Office)
                       Sandra G. Rostan
                                                                           )
                              Plaintiff(s)                                 )
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,          )       Jury Trial: (check one)          Yes           No
please write "see attached" in the space and attach an additional          )
page with the full list of names.)                                         )
                                 -v-                                       )
                                                                           )
                                                                           )
     The University of Arkansas and Robert D. Bledsoe                      )
                              Defendant(s)
                                                                           )
(Write the full name of each defendant who is being sued. If the           )
names of all the defendants cannot fit in the space above, please          )
write “see attached” in the space and attach an additional page
with the full list of names.)                                              )


                             COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I.        The Parties to This Complaint
          A.        The Plaintiff(s)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.
                               Name                                    Sandra G. Rostan
                               Street Address                          1521 Fox Pass Cutoff
                               City and County                         Hot Springs                Garland
                               State and Zip Code                      71901
                               Telephone Number                        501-282-5893
                               E-mail Address                          ransan1521@gmail.com




                                                                                                                                            Page 1 of 8
            Case 6:21-cv-06071-RTD Document 1                         Filed 04/30/21 Page 2 of 8 PageID #: 2

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person’s job or title (if known). Attach additional pages if needed.

                    Defendant No. 1
                               Name                             The University of Arkansas
                               Job or Title (if known)
                               Street Address                   4 West Avenue Annex, 1
                               City and County                  Fayetteville      Washington
                               State and Zip Code               AR
                               Telephone Number                 870-575-3333
                               E-mail Address (if known)


                    Defendant No. 2
                               Name                             Robert D. Bledsoe
                               Job or Title (if known)          Executive Director of Garvan Woodland Gardens
                               Street Address                   540 Arkridge Road
                               City and County                  Hot Springs        Garland
                               State and Zip Code               AR 71913
                               Telephone Number                 501-262-9610
                               E-mail Address (if known)        rbledso@uark.edu


                    Defendant No. 3
                               Name                             Rebecca Ohman
                               Job or Title (if known)          Garden Director
                               Street Address                   540 Arkridge Road
                               City and County                  Hot Springs
                               State and Zip Code               AR 71913
                               Telephone Number                 501-276-7129
                               E-mail Address (if known)        rlt002@uark.edu


                    Defendant No. 4
                               Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code



                                                                                                                 Page 2 of 8
            Case 6:21-cv-06071-RTD Document 1                              Filed 04/30/21 Page 3 of 8 PageID #: 3

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                               Telephone Number
                               E-mail Address (if known)


          C.        Place of Employment

                    The address at which I sought employment or was employed by the defendant(s) is

                               Name                              Garvan Woodland Gardens
                               Street Address                    540 Arkridge Road
                               City and County                   Hot Springs         Garland
                               State and Zip Code                71913
                               Telephone Number                  501-262-9300


II.       Basis for Jurisdiction

          This action is brought for discrimination in employment pursuant to (check all that apply):

                                 Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,
                                 color, gender, religion, national origin).

                                 (Note: In order to bring suit in federal district court under Title VII, you must first obtain a
                                 Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

                                 Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

                                 (Note: In order to bring suit in federal district court under the Age Discrimination in
                                 Employment Act, you must first file a charge with the Equal Employment Opportunity
                                 Commission.)

                                 Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                                 (Note: In order to bring suit in federal district court under the Americans with Disabilities
                                 Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
                                 Opportunity Commission.)

                                 Other federal law (specify the federal law):
                                  The Family and Medical Leave Act
                                 Relevant state law (specify, if known):
                                  Arkansas Whistle-Blower Act
                                 Relevant city or county law (specify, if known):




                                                                                                                           Page 3 of 8
             Case 6:21-cv-06071-RTD Document 1                              Filed 04/30/21 Page 4 of 8 PageID #: 4

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          A.        The discriminatory conduct of which I complain in this action includes (check all that apply):

                                          Failure to hire me.
                                          Termination of my employment.
                                          Failure to promote me.
                                          Failure to accommodate my disability.
                                          Unequal terms and conditions of my employment.
                                          Retaliation.
                                          Other acts (specify):     Libel
                                         (Note: Only those grounds raised in the charge filed with the Equal Employment
                                         Opportunity Commission can be considered by the federal district court under the
                                         federal employment discrimination statutes.)

        B.          It is my best recollection that the alleged discriminatory acts occurred on date(s)
                    June 10, 2020

        C.          I believe that defendant(s) (check one):
                                          is/are still committing these acts against me.
                                          is/are not still committing these acts against me.

        D.          Defendant(s) discriminated against me based on my (check all that apply and explain):
                                          race
                                          color
                                          gender/sex
                                          religion
                                          national origin
                                          age (year of birth)     55            (only when asserting a claim of age discrimination.)
                                          disability or perceived disability (specify disability)
                                           Diabetes, Coronary Artery Disease, Underactive
                                           Thyroid Disease, Fibromyalgia.

        E.          The facts of my case are as follows. Attach additional pages if needed.



                                                                                                                             Page 4 of 8
Case 6:21-cv-06071-RTD Document 1                 Filed 04/30/21 Page 5 of 8 PageID #: 5


    1. The Plaintiff was hired by the above named Defendant on or about August 3, 2007 and held the

    positions of Administrative Assistant, Human Resource Liaison and Fiscal Analyst.

    2. This is an action for relief from violations by Defendant University of Arkansas, Defendant Bob

    Bledsoe and Defendant Rebecca Ohman. (collectively, “Defendants”), of the right of Plaintiff Sandra

    Rostan (Plaintiff) to be free from unlawful employment discrimination on the basis of Age (55),

    Disabilities (underlying conditions related to Covid-19), Retaliation and Libel.

    3. Plaintiff is approximately 15 years younger than Defendants Garden Director and Garden Manager.

    The Garden Manager has spoken the words "we want to get rid of the older people who were under the

    former Garden Director, so we can hire more educated people."

    5. The Defendants have a low regard for women in this particular Budgetary Unit. The Plaintiff has

    witnessed the unfair treatment of its employees. The Defendants bully employees by telling them that

    "if the University finds out, you will be in big trouble!" The Plaintiff has witnessed the Defendant's

    terminate employees on the grounds that their department was "going away". To this day, that

    department is stilll active.

    4. Defendants retaliated against the Plaintiff during the onset of Covid-19 when the Plaintiff called the

    Defendant's Central Human Resources (a routine practice for the Plaintiff) to answer a question about

    job protection during Covid-19. The Plaintiff was treated as a "Whistle-Blower" for asking a question

    her Human Resources chain of command.

    5. Defendant's used the fact that the Plaintiff phoned her Human Resources to retaliate. Defendant's

    became a rater on Plaintiff's evaluation after the year had completed. The Plaintiff's supervisory chain

    was never changed in the Human Resources database. The Defendant's created an

    evaluation that was filled with lies and misinformation to justify an unsatisfactory mark in quality of

    work, work consistency and communication. Furthermore, the Plaintiff's evaluation was made to look

    like two separate evaluations in one, which is not the normal procedure for an evaluation with dual

    supervisors.

    6. The Plaintiff appealed her evaluation through the Defendant's process. There were four levels of

    appeal. At the second level, the Defendant's wrote a libelous email as a response that threatened that the



                                                                                                      Page 5 of 8
             Case 6:21-cv-06071-RTD Document 1                         Filed 04/30/21 Page 6 of 8 PageID #: 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                    Plaintiff may not have a job if her Human Resources duties were taken away. This Defendant's

                    response was at the first level. The Plaintiff submitted signed, notorized affidavits as proof that the

                    Defendant was not being truthful. Defendants did not care that there was proof that this evaluation

                    was retaliatory or had infringed on my rights, they upheld evaluation, even when the Chancellor's

                     Committee at the fourth level had recommended that the unsatisfacory rating should be changed.

                    7. The Plaintiff sought relief from the Equal Employment Opportunity Commission (EEOC), rather

                    than using the Defendant's internal measures, due to the handling of the appeals process. The Plaintiff
                    received the "right to sue" letter from the EEOC.

                    8. Due to the undue stress from the Defendant's, the Plaintiff was forced to retire from the workforce

                    approximately 15 years before her retirement age..


                    (Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
                    your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
                    relevant state or city human rights division.)

IV.     Exhaustion of Federal Administrative Remedies

        A.          It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                    my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                    on (date)

                    11/12/2020

        B.          The Equal Employment Opportunity Commission (check one):
                                          has not issued a Notice of Right to Sue letter.
                                          issued a Notice of Right to Sue letter, which I received on (date)   2/2/2021           .
                                         (Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
                                         Opportunity Commission to this complaint.)

        C.          Only litigants alleging age discrimination must answer this question.

                    Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                    regarding the defendant's alleged discriminatory conduct (check one):

                                          60 days or more have elapsed.
                                          less than 60 days have elapsed.




                                                                                                                          Page 6 of 8
             Case 6:21-cv-06071-RTD Document 1                           Filed 04/30/21 Page 7 of 8 PageID #: 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




V.      Relief

        State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
        arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
        amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
        or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
        money damages.
         The Plaintiff seeks both actual and punitive damages. Wages until reitrement age would be $35,500.00 plus a 2%

         cost of living increase each year $532,500.00 and 10% employer match to retirement is an additional $54,315.00

         for a total of $597,465.00 Although the Plaintiff is no longer employed, the Defendants maltreatment of current

         employees continues. The only way to make a change is through example.


VI.     Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
        and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
        nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
        opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
        requirements of Rule 11.


        A.          For Parties Without an Attorney

                    I agree to provide the Clerk’s Office with any changes to my address where caserelated papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
                    in the dismissal of my case.

                    Date of signing:               4/30/2021


                    Signature of Plaintiff
                    Printed Name of Plaintiff            Sandra Rostan

        B.          For Attorneys

                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number



                                                                                                                     Page 7 of 8
            Case 6:21-cv-06071-RTD Document 1                   Filed 04/30/21 Page 8 of 8 PageID #: 8

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                    Name of Law Firm
                    Street Address
                    State and Zip Code
                    Telephone Number
                    E-mail Address




                                                                                                         Page 8 of 8
